Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Common Stock, $0.10 par value per share, of Volt Information Sciences, Inc.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: October 21, 2014 GLACIER PEAK U.S. VALUE FUND, L.P. By: Glacier Peak Capital LLC, its general partner By: /s/ John C. Rudolf Name: John C. Rudolf Title: President GLACIER PEAK CAPITAL LLC By: /s/ John C. Rudolf Name: John C. Rudolf Title: President /s/ John C. Rudolf JOHN C. RUDOLF
